Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for domestic priority based US application 16/558627 filed on 09/03/2019, and US provisional application 62/726672 filed on 09/04/2018. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 11257500 B2 in view of Suleman et al. (US 2015/0039292 A1). 
17/571860						US 11257500 B2
1. A computer-implemented method comprising: 
receiving, at a voice controlled device, a voice command from a user;
receiving, at a server computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the voice command and converting the voice command to text data representing the voice command; 

obtaining, at the server computer system, a plurality of items of content responsive to the voice command by searching for content using the text; 
determining, at the server computer system, at least one class related to the voice command; 

classifying, at the server computer system, each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: 

counting, at the server computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the server computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the server computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the server computer system, a weight of each word in the text data associated with each item of content; determining, at the server computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the server computer system, each item of content into at least one class based on the determined score for each class; identifying, at the server computer system, at least one item of content classified into at least one class related to the voice command; and 
transmitting, at the server computer system, the at least one identified item of content.
1. A computer-implemented method comprising: 
receiving, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, speech data from a client device, the speech data representing a voice command from a user; 



obtaining, at the computer system, a plurality of items of content responsive to the voice command by searching for content; 

determining, at the computer system, at least one class related to the voice command; 

classifying, at the computer system, each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: 

counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 

determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class; 
identifying, at the computer system, at least one item of content classified into at least one class related to the voice command; and 

transmitting, at the computer system, the at least one identified item of content.
6. A server computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
receiving a voice command from a user of the voice controlled device from the voice controlled device at the server computer system and converting the voice command to text data representing the voice command; obtaining a plurality of items of content responsive to the voice command by searching for content using the text data; 
determining at least one class related to the voice command; 
classifying each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: 
counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content; 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class; 
identifying at least one item of content classified into at least one class related to the voice command; and 
transmitting the at least one identified item of content.
6. A system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 

receiving speech data from a client device, the speech data representing a voice command from a user; 


obtaining a plurality of items of content responsive to the voice command by searching for content; 
determining at least one class related to the voice command; 
classifying each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: 
counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content; 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class; 
identifying at least one item of content classified into at least one class related to the voice command; and 
transmitting the at least one identified item of content.
11. A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a server computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, to cause the server computer system to perform a method comprising: receiving, at the computer system, a voice command from a user of the voice controlled device from the voice controlled device at the server computer system and converting the voice command to text data representing the voice command; 
obtaining, at the server computer system, a plurality of items of content responsive to the voice command by searching for content using the text data; 
determining, at the server computer system, at least one class related to the voice command; 

classifying, at the server computer system, each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: counting, at the server computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the server computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the server computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the server computer system, a weight of each word in the text data associated with each item of content; determining, at the server computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and classifying, at the server computer system, each item of content into at least one class based on the determined score for each class; 

identifying, at the server computer system, at least one item of content classified into at least one class related to the voice command; and 
transmitting, at the server computer system, the at least one identified item of content.
11. A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, to cause the computer to perform a method comprising: 
receiving, at the computer system, speech data from a client device, the speech data representing a voice command from a user; 



obtaining, at the computer system, a plurality of items of content responsive to the voice command by searching for content; 

determining, at the computer system, at least one class related to the voice command; 

classifying, at the computer system, each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 

determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content; 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class; 
identifying, at the computer system, at least one item of content classified into at least one class related to the voice command; and 

transmitting, at the computer system, the at least one identified item of content.


US 11257500 B2 does not disclose converting the voice command to text data representing the voice command and using the text to search for content in order to obtain the plurality of items of content responsive to the voice command.
Suleman teaches a server computer system comprising processor, memory, and computer gram instructions stored in the memory for execution by the processor (¶30 and Fig. 1, service infrastructure 104 comprising Cloudfront server 106; per ¶14, processor and memory storing computer program instructions) for receiving voice commands from a user at a voice controlled device (¶32, receiving speech input for defining a command from smartphone 102) and converting the voice command to text data representing the voice command and using the text data to search for content in order to obtain a plurality of items of content responsive to the voice command (¶32, speech service 112 performs speech to text conversion to provide text output / user query; ¶33, NLP service 114 analyzes text output / user query for specific commands; ¶39 and ¶41, keyword expansion unit 308 expands user query to obtain keywords where user query and expanded keywords are used to search query database 312 to determine candidate commands).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the computer system of US 11257500 B2 as a server computer system as taught by Suleman to convert voice command to text data and using the text to search for content and obtain a plurality of items of content responsive to the voice command in order to analyze user query to determine meaning and specific commands with which to provide services (Suleman ¶33).
Limitations of claims 2, 7, and 12 in the instant application correspond to the combination of limitations set forth in claims 2, 7, and 12 of US 11257500 B2. 
Limitations of claims 3, 8, and 13 in the instant application correspond to the combination of limitations set forth in claims 3, 8, and 13 of US 11257500 B2. 
Limitations of claims 4-5, 9-10, and 14 in the instant application correspond to the combination of limitations set forth in claims 4-5, 9-10, and 14 of US 11257500 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Allowable Subject Matter
Claims 1-14 are allowable upon filing of a terminal disclaimer. 
Claim 6 recites a server computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
receiving a voice command from a user of the voice controlled device from the voice controlled device at the server computer system and converting the voice command to text data representing the voice command; obtaining a plurality of items of content responsive to the voice command by searching for content using the text data; 
determining at least one class related to the voice command; 
classifying each obtained item of content into at least one class, wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: 
counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content; 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class; 
identifying at least one item of content classified into at least one class related to the voice command; and 
transmitting the at least one identified item of content.
Claim 1 recites a method corresponding to the apparatus of Claim 6. Claim 11 recites a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a server computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, to cause the server computer system to perform the method of claim 1 and functions of claim 6.
In addition to the reasons cited on pp. 6-7 of the non-final office action dated 06/24/2021 in parent application 16/558627, Suleman teaches a server computer system comprising processor, memory, and computer gram instructions stored in the memory for execution by the processor (¶30 and Fig. 1, service infrastructure 104 comprising Cloudfront server 106; per ¶14, processor and memory storing computer program instructions) for receiving voice commands from a user at a voice controlled device (¶32, receiving speech input for defining a command from smartphone 102) and converting the voice command to text data representing the voice command and using the text data to search for content in order to obtain a plurality of items of content responsive to the voice command (¶32, speech service 112 performs speech to text conversion to provide text output / user query; ¶33, NLP service 114 analyzes text output / user query for specific commands; ¶39 and ¶41, keyword expansion unit 308 expands user query to obtain keywords where user query and expanded keywords are used to search query database 312 to determine candidate commands). 
Further, Suleman teaches the server computer system determines at least one class related to the voice command (¶43, determining if a user query is a function type query, entity type query, or a clarification type query), classifying each obtained item of content into at least one class (¶59, analyze user query for keywords from categories associated to the user query) by counting occurrences of words in  the text data associated with each item of content where the counted words are included in a dictionary for each class (¶¶57-58, determine the frequencies of terms or keywords of the user queries from query database using statistics regarding how frequent respective keywords are found in respective categories). 
Suleman does not disclose counting, at the computer system, occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words, 
determining, at the computer system, an apparent number of occurrences of each word in the text data associated with each item of content, 
determining, at the computer system, a contextual weight of each word in the text data associated with each item of content with respect to the item of content, 
determining, at the computer system, a weight of each word in the text data associated with each item of content; 
determining, at the computer system, a score for each class for each item of content based on the counted occurrences of words, the determined apparent number of occurrences of each word, the determined contextual weight of each word, and the determined weight of each word and 
classifying, at the computer system, each item of content into at least one class based on the determined score for each class.
Therefore, the prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1, 6, and 11. 
For these reasons, Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/17/2022